         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


United States of America,                        )   Civil Case No. 1:19-cv-04210-PKC
                                                 )
      Plaintiff,                                 )   Answer to Verified Complaint for
                                                 )   Forfeiture of Cynthia Warmbier and
v.                                               )   Frederick Warmbier, both individually
                                                 )   and as personal representatives of the
                                                 )   Estate of Otto Warmbier
The Bulk Cargo Carrier Known as the              )
“Wise Honest,” Bearing International             )
Maritime Organization Number 8905490,            )
                                                 )
      Defendant-in-Rem.                          )

       Claimants Cynthia Warmbier and Frederick Warmbier, both individually and as personal

representatives of the Estate of Otto Warmbier, (together, the “Warmbiers”), by and through

their counsel, respond as follows to the allegations in the Verified Complaint for Forfeiture

(“Complaint”) filed on May 9, 2019:

                                PRELIMINARY STATEMENT

       The Warmbiers are personally and deeply aware of the of heinous and unthinkable nature

of the rogue regime of the Democratic People’s Republic of Korea (“North Korea”). The

Warmbiers lost their son, Otto, who was tortured and murdered at the hands of the totalitarian

state that is North Korea. On December 24, 2018, the U.S. District Court for the District of

Columbia entered a judgment against North Korea, and in favor of the Warmbiers, awarding

compensatory and punitive damages totaling $501,143,683.80. Warmbier v. Democratic

People’s Republic of Korea, 356 F. Supp. 30, 60 (D.D.C. Dec. 24, 2018). In awarding that

judgment, Chief Judge Beryl A. Howell held that “North Korea has committed acts that are

awful and worthy of the gravest condemnation,” id., and that the Warmbiers “experienced North




                                                 1
         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 2 of 11



Korea’s brutality first-hand.” Id. at 36. On July 3, 2019, the Warmbiers registered their

judgment in this Court, for the purpose of enforcement. Case No. 1:19-mc-00329-JMF.

       While the Warmbiers do not possess personal knowledge of many of the facts alleged in

the Complaint, North Korea’s disregard for the law, including for international sanctions

regimes, is well documented. In fact, North Korea’s disregard for the law and basic human

rights formed the basis for the Warmbiers’ complaint in the U.S. District Court for the District of

Columbia that resulted in their judgment and the award of $501,143.683.80.

                                 I.   NATURE OF THE ACTION

       1.      Upon information and belief, the Warmbiers admit that Exhibit A to the

Complaint is a photograph of the bulk cargo carrier known as the “Wise Honest,” bearing

International Maritime Organization (“IMO”) number 8905490 (“M/V Wise Honest” or

“Defendant Property”). The remainder of Paragraph 1 contains Plaintiff United States of

America’s (“Plaintiff”) description of the action to which no response is required.

       2.      Paragraph 2 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers lack knowledge or information

sufficient to form a belief as to the allegations in Paragraph 2.

                              II.     JURISDICTION AND VENUE

       3.      The Warmbiers admit the allegations in Paragraph 3.

       4.      The Warmbiers admit that venue is proper in this District.

                    III.    THE NORTH KOREA SANCTIONS REGIME

       5.      Paragraph 5 contains Plaintiff’s description of the action and legal conclusions to

which no response is required. To the extent that a responsive pleading is required, the




                                                  2
         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 3 of 11



Warmbiers assert that the statute, regulations, and Executive Orders referenced in Paragraph 5

speak for themselves.

   A. Executive Orders Pursuant to the International Emergency Economic Powers Act
      (“IEEPA”)

       6.      Paragraph 6 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that Executive Order 13382

and the Weapons of Mass Destruction Proliferators Sanctions Regulations (“WMDPSR”), 31

C.F.R. § 544.101 et seq., referenced in Paragraph 6 speak for themselves.

       7.      Paragraph 7, including subparts (a) through (c), contains legal conclusions to

which no response is required. To the extent that a responsive pleading is required, the

Warmbiers assert that Executive Order 13382 and the WMDPSR referenced in Paragraph 7

speak for themselves.

       8.      Paragraph 8 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that Executive Orders 13466,

13551, and 13570, and the North Korea Sanctions Regulations (“NKSR”), 31 C.F.R. Part 510

referenced in Paragraph 8 speak for themselves.

       9.      Paragraph 9 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the North Korea

Sanctions and Policy Enhancement Act of 2016 (“NKSPEA”), 22 U.S.C. § 9201 et seq.,

referenced in Paragraph 9 speaks for itself.

       10.     Paragraph 10 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the NKSPEA referenced

in Paragraph 10 speaks for itself.




                                                  3
          Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 4 of 11



         11.    Paragraph 11 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the NKSPEA referenced

in Paragraph 11 speaks for itself.

         12.    Paragraph 12 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the NKSPEA and

Executive Orders 13687, 13722, and 13810 referenced in Paragraph 12 speak for themselves.

         13.    Paragraph 13 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that Executive Order 13722

and the related regulation referenced in Paragraph 13 speak for themselves.

      B. United Nations Security Council Resolutions

         14.    Paragraph 14 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the United Nations

Security Council Resolutions (“UNSCR”) referenced in Paragraph 14 speak for themselves.

         15.    Paragraph 15 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that UNSCR 2397 referenced

in Paragraph 15 speaks for itself.

                       IV.     PROBABLE CAUSE FOR FORFEITURE

      A. Overview

         16.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 16.

         17.    Upon information and belief, the Warmbiers admit the allegations in Paragraph

17.




                                                4
          Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 5 of 11



         18.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 18.

         19.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 19.

         20.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 20.

      B. Background on the Participants in the Korea Songi Scheme

         21.    Upon information and belief, the Warmbiers admit that the IMO assigns a unique

reference number to every cargo vessel of at least 300 gross tons. The Warmbiers lack

knowledge or information sufficient to form a belief as to the remaining allegations in Paragraph

21.

         22.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 22.

         23.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 23.

         24.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 24.

         25.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 25, including subparts (a) through (c).

      C. The Use of M/V Wise Honest for the Illicit Shipment of Coal from North Korea

         26.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 26, including subparts (a) through (c).




                                                 5
         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 6 of 11



   D. Machinery Shipments to North Korea

       27.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 27, including subparts (a) through (c).

   E. The Last Voyage of M/V Wise Honest

       28.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 28.

       29.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 29.

       30.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 30.

       31.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 31.

   F. Evasive Conduct by M/V Wise Honest

       32.     Paragraph 32 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the maritime treaty

referenced in Paragraph 32 speaks for itself.

       33.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 33.

       34.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 34.

       35.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 35.




                                                 6
          Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 7 of 11



         36.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 36.

      G. The Arrest and Conviction of the Captain of M/V Wise Honest

         37.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 37.

         38.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 38.

      H. The Use of the U.S. Financial System to Pay for Improvements to and Expenses of
         M/V Wise Honest

         39.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 39.

         40.    Paragraph 40 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the IEEPA and the North

Korea Sanctions referenced in Paragraph 40 speak for themselves. The Warmbiers lack

knowledge or information sufficient to form a belief as to the remaining allegations in Paragraph

40.

         41.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 41.

         42.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 42.

         43.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 43.

         44.    The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 44, including subparts (a) and (b).

                                                 7
         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 8 of 11



   I. The Seizure of M/V Wise Honest

       45.     The Warmbiers lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 45.

                               V.    CLAIMS FOR FORFEITURE

       46.     Paragraph 46 contains Plaintiff’s description of the remaining Paragraphs in the

Compliant and legal conclusions to which no responses are required.

   A. Proceeds Traceable to Violations of IEEPA

       47.     Paragraph 47 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the statutes referenced in

Paragraph 47 speak for themselves.

       48.     Paragraph 48 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the statutes referenced in

Paragraph 48 speak for themselves.

       49.     The Warmbiers incorporate their responses to Paragraphs 39-44 set forth above as

if fully set forth herein. Paragraph 49 also contains legal conclusions to which no response is

required. To the extent that a responsive pleading is required, the Warmbiers lack knowledge or

information sufficient to form a belief as to the allegations in Paragraph 49.

   B. Property Involved in International Promotion of Specified Unlawful Activity Money
      Laundering

       50.     Paragraph 50 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the statutes referenced in

Paragraph 50 speak for themselves.




                                                 8
         Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 9 of 11



       51.      Paragraph 51 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the statute referenced in

Paragraph 51 speaks for itself.

       52.      Paragraph 52 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers assert that the statutes referenced in

Paragraph 52 speak for themselves.

       53.      Paragraph 53 contains legal conclusions to which no response is required. To the

extent that a responsive pleading is required, the Warmbiers lack knowledge or information

sufficient to form a belief as to the allegations in Paragraph 53.

                               FIRST AFFIRMATIVE DEFENSE

       The Warmbiers’ interest in the Defendant Property may not be forfeited, because the

Warmbiers have at all times acted innocently and in good faith.

                             SECOND AFFIRMATIVE DEFENSE

       The Warmbiers are entitled to equitable subrogation.

                              THIRD AFFIRMATIVE DEFENSE

       The Warmbiers may discover additional affirmative defenses and reserve the right to

assert additional defenses if discovery indicates such defenses would be appropriate.

                                         RESERVATION

       The Warmbiers reserve the right to amend this answer and the affirmative defenses set

forth herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, by virtue of the Warmbiers’ interest in the Defendant Property, the

Warmbiers hereby respectfully request that the Court:



                                                  9
       Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 10 of 11



      (a) Enter judgment in favor the Warmbiers and against the Government;

      (b) Award the Warmbiers their costs incurred in defending this action as permitted by

          applicable law, including reasonable attorneys’ fees; and

      (c) Award the Warmbiers such other and further relief as the Court deems just and proper

          under the circumstances.

Dated: July 24, 2019                               Respectfully submitted,

                                                   MCGUIREWOODS LLP

                                           By:      /s/ Benjamin L. Hatch
                                                   Benjamin L. Hatch (admitted pro hac vice)
                                                   McGUIREWOODS LLP
                                                   World Trade Center
                                                   101 W. Main St.
                                                   Suite 9000
                                                   Norfolk, VA 23510
                                                   Tel: 757 640 3727
                                                   Fax: 757 640 3947
                                                   bhatch@mcguirewoods.com

                                                   Richard Cullen (admitted pro hac vice)
                                                   rcullen@mcguirewoods.com
                                                   Elizabeth F. Tyler (admitted pro hac vice)
                                                   etyler@mcguirewoods.com
                                                   McGUIREWOODS LLP
                                                   Gateway Plaza
                                                   800 East Canal St.
                                                   Richmond, VA 23219
                                                   Tel: 804 775 1009
                                                   Fax: 804 698 2035

                                                   Counsel for Cynthia and Frederick
                                                   Warmbier




                                              10
        Case 1:19-cv-04210-PKC Document 15 Filed 07/24/19 Page 11 of 11



                                    CERTIFICATE OF SERVICE

       I, Benjamin L. Hatch, certify that on July 24, 2019, I electronically filed the foregoing

Answer of Cynthia Warmbier and Frederick Warmbier, both individually and as personal

representatives of the Estate of Otto Warmbier, using the Court’s CM/ECF system and served by

operation of the Court’s electronic filing system and via email upon:

       Benet Jeanne Kearney
       David William Denton, Jr.
       United States Attorney’s Office
       Southern District of New York
       One St. Andrew’s Plaza
       New York, NY 10007
       benet.kearney@usdoj.gov
       david.denton@usdoj.gov


                                                      /s/ Benjamin L. Hatch
                                                     Benjamin L. Hatch




                                                11
